                    Case 3:21-cv-01031-DRD Document 1-6 Filed 01/19/21 Page 1 of 5

                                    EXECUTIVE OFFICE OF THE PRESIDENT
                                        OFFICE OF MANAGEMENT AND BUDGET
                                               WASHINGTON , D .C. 20503



 ADMIN IS T RATOR
    OFFICE OF                                       August 31, 2020
 INFORMATION AND
REGULATORY AFFA IRS


            M-20-31

            MEMORANDUM FOR THE DEPUTY SECRETARIES OF EXECUTIVE
            DEPARTMENTS AND AGENCIES

            FROM:            Paull.Ray    ?✓r.2_                                 .
                             Administrator, Offic~nfurma 10n and Regulatory Affairs

            SUBJECT:         Implementation of Section 6 of Executive Order 13924

                    On May 19, 2020, the President signed Executive Order 13924, Executive Order on
            Regulatory Relief to Support Economic Recovery. Section 8 of the Order provides that the
            Director of the Office of Management and Budget, in consultation with the Assistant to the
            President for Domestic Policy and the Assistant to the President for Economic Policy, shall
            issue any memoranda needed to guide implementation of the Order. Building on Director
            Russell T. Vought's June 9, 2020, Memorandum M-20-25, Implementation of Executive
            Order 13924 and pursuant to his delegation, this memorandum is being issued to implement
            Section 6 of Executive Order 13924.

                    Section 6 of the Order directs "heads of all agencies" to "consider the principles of
            fairness in administrative enforcement and adjudication" enumerated in subparts (a) through
            G) and to "revise their procedures and practices in light of them, consistent with applicable
            law and as they deem appropriate in the context of particular statutory and regulatory
            programs and the policy considerations identified in section 1 of this order." I request that
            agencies coordinate with OIRA staff to issue any needed final rules under 5 U.S.C.
            § 553(a)(2) and (b )(A) wherever possible, by November 26, 2020 (absent a waiver granted by
            the Administrator), with a request for public comment that agencies may consider in any
            future revisions.

                    To assist in implementation of section 6, 0MB has compiled the below list of best
            practices for your consideration, insofar as consistent with your "particular statutory"
            authority, "regulatory programs," or other "policy considerations identified in Section l" of
            the Order, as you review your existing procedures and prepare any needed revisions.

            (a) The Government should bear the burden of proving an alleged violation oflaw; the
            subject of enforcement should not bear the burden of proving compliance.

                •     Agencies should review their procedures to ensure that members of the regulated
                      public are not required to prove a negative to prevent liability and enforcement
                      consequences in the absence of statutory standards requiring otherwise. This general
        Case 3:21-cv-01031-DRD Document 1-6 Filed 01/19/21 Page 2 of 5




         principle should not be applied to prevent placing the burden of proof on the potential
         recipients of government benefits, including in benefit termination actions.
    •    Agencies should consider applying the rule of lenity in administrative investigations,
         enforcement actions, and adjudication by reading genuine statutory or regulatory
         ambiguities related to administrative violations and penalties in favor of the targeted
         party in enforcement.

(b) Administrative enforcement should be prompt and fair.

    •    Agencies should seek approval of an Officer of the United States, or if necessitated
         by good cause, his or her designee, before entering into a tolling agreement that
         would have the effect of extending the statute of limitations for an infraction.
    •    Agency regulations should apply limiting principles to the duration of investigations;
         regulations should require investigating staff to either recommend or bring an
         enforcement action, or instead cease the investigation within a defined time period
         after its commencement absent a showing of unusual circumstances that is endorsed
         by an Officer of the United States, or if necessitated by good cause, by his or her
         designee.
    •    If a party has been informed by an agency that it is under investigation, the agency
         should inform the party when the investigation is closed and, when the agency has
         made no finding of violation, so state.
    •    Agencies should consider and appropriately adopt estoppel and res judicata principles
         to eliminate multiple enforcement actions for a single body of operative facts. Simply
         put, an agency should have only one bite at the apple to investigate and seek
         enforcement against a regulated entity for a static factual predicate that is not a
         continuing or expanding violation.
    •    Agency employees' performance metrics and compensation structures should
         incentivize excellence, accuracy, integrity, efficiency, and fairness in the application
         and execution of the law. Performance metrics should not detract from the aim of
         reaching fact-based, unbiased decisions with respect to all aspects of enforcement;
         employees should not be rewarded on any basis that incentivizes them to bring cases
         or seek penalties or settlements that are meritless or unwarranted.
    •    If they have not done so already, agencies must publish a rule of agency procedure
         governing civil administrative inspections. See Executive Order 13892 section 7.

(c) Administrative adjudicators should operate independently of enforcement staff on matters
within their areas of adjudication.

    •    Agency adjudicators 1 should not engage in ex parte communications with, and should
         operate independently from, investigators and enforcement staff, as the
         Administrative Procedure Act requires for formal adjudications under 5 U.S.C.
         §§ 554(d) and 557(d). Agency line adjudicators should not engage in ex parte


1This term includes line adjudicators, administrative appellate entities, and those engaging in
informal adjudications.

                                                2
       Case 3:21-cv-01031-DRD Document 1-6 Filed 01/19/21 Page 3 of 5




        communications with, and should operate independently from, administrative
        appellate entities. Agencies should develop reporting and disclosure structures for
        violations of such requirements and should establish command structures for these
        offices that are independent of each other.
   •    Agency adjudicators' performance metrics and compensation structures should
        incentivize fact-based, unbiased adjudication decisions. Adjudicators should not be
        rewarded based on the penalties they award or in any other way that misaligns
        incentives.

(d) Consistent with any executive branch confidentiality interests, the Government should
provide favorable relevant evidence in possession of the agency to the subject of an
administrative enforcement action.

   •    Administrative agencies should conform their civil adjudicatory evidence disclosure
        practices to those described by the Supreme Court in Brady v. Maryland, 373 U.S. 83,
        87 (1963), Giglio v. United States, 405 U.S. 150, 154 (1972), and Kyles v. Whitley,
        514 U.S. 419, 432-33 (1995). Agency officials should timely disclose exculpatory
        evidence to the target party of enforcement using similar procedures as those laid out
        in the Justice Manual of the U.S. Department of Justice (previously known as the
        US. Attorney's Manual). Likewise, agencies should automatically disclose evidence
        material to the mitigation of damages or penalties, consistent with Brady, 373 U.S. at
        87.

(e) All rules of evidence and procedure should be public, clear, and effective.

   •    In addition to ensuring compliance with 5 U.S.C. § 556(d), agencies should adopt or
        amend regulations regarding evidence and adjudicatory procedure to eliminate any
        unfair prejudice, reduce undue delay, avoid the needless presentation of cumulative
        evidence, and promote efficiency. Agencies should seek to reduce the use of hearsay
        evidence with limited exceptions (Richardson v. Perales, 402 U.S. 389 (1971)). They
        should generally require the application of the framework in Daubert v. Merrell Dow
        Pharmaceuticals, Inc., 509 U.S. 579 (1993), to determine the veracity of scientific
        evidence. Based on the nature of the statute administered, agencies should consider
        incorporating other standards under the Federal Rules of Evidence, including Rule
        403. Agencies should make their rules of evidence and procedure easily accessible
        on their websites.
   •    In furtherance of the requirement contained in 5 U.S.C. § 555(b), agencies should
        explicitly authorize the representation of regulated parties by legal counsel and in
        appropriate cases, by qualified representatives. Agencies should also take steps to
        avoid disadvantaging parties who are not represented by counsel, including by writing
        rules of evidence and procedure in plain language.

(f) Penalties should be proportionate, transparent, and imposed in adherence to consistent
standards and only as authorized by law.




                                               3
       Case 3:21-cv-01031-DRD Document 1-6 Filed 01/19/21 Page 4 of 5




   •    Agencies should establish policies of enforcement discretion that decline enforcement
        or the imposition of a penalty, as appropriate, in the course of enforcement when the
        agency determines that the regulated party attempted in good faith to comply with the
        law.
   •    Agencies should make the public aware of the conditions in which investigations and
        enforcement actions will be brought and provide the public with information on the
        penalties sought for common infractions.
   •    Agencies should adopt expiration dates and/or termination criteria for consent orders,
        consent decrees, and settlements that are proportionate to the violation of the law that
        is being remedied. Decade( s)-long settlement terms that are disproportionate to the
        violation(s) oflaw should be strongly disfavored absent a clear and convincing need
        for time to implement a remedy such as, e.g., infrastructure improvements or long­
        term remedial actions.
   •    Consent orders, consent decrees, and settlements should not bar private parties from
        disseminating information about their cases.
   •    If they have not already done so, agencies should establish procedures to encourage
        voluntary self-reporting of regulatory violations by regulated parties in exchange for
        reductions or waivers of civil penalties, including grace periods to cure minor
        violations without fear of penalty in compliance with Executive Order 13892
        section 9.

(g) Administrative enforcement should be free of improper Government coercion.

   •    Retaliatory or punitive motives, or the desire to compel capitulation, should not form
        the basis for an agency's selection of targets for investigations or enforcement
        actions, or other investigation and enforcement decisions such as, e.g., rulings on
        discovery.
   •    To prevent the above motives from playing a role, agencies should not initiate
        additional investigations of a party after commencing an enforcement action against
        that party absent an internal showing of good cause that is reviewed by an Officer of
        the United States, except when the additional investigation is prompted by facts
        uncovered in the initial investigation.

(h) Liability should be imposed only for violations of statutes or duly issued regulations, after
notice and an opportunity to respond.

   •    Agencies should review their procedures for adjudication to ensure that liability is
        imposed only after notice and an opportunity to respond.
   •    In any document initiating an investigation or enforcement action, an agency should
        include a citation to the statute and regulation asserted to be violated, and an
        explanation as to how the asserted conduct is prohibited by the cited statute and
        regulation, in addition to complying with Executive Order 13892 section 3.
   •    Information or materials obtained in an administrative investigation or enforcement
        action should only be referred to the U.S. Department of Justice or other relevant
        criminal investigation or enforcement authority for criminal investigation in a manner


                                               4
          Case 3:21-cv-01031-DRD Document 1-6 Filed 01/19/21 Page 5 of 5




           that is consistent with the law and with best practices as established by policies,
           procedures, and guidelines regarding parallel investigations.

(i) Administrative enforcement should be free of unfair surprise.

      •    If they have not already done so, agencies should create procedures to make available
           pre-enforcement rulings as required by Executive Orders 13892 section 9 and 13924
           section 5.
      •    Agencies should ensure they have rules in place that provide parties with a reasonable
           period ohime to respond to filings or charges brought by the agency. For example,
           agencies should provide parties with at least as much time to respond to an agency
           notice of charges as parties would have to respond to filings in civil complaints
           brought in federal court under the Federal Rules of Civil Procedure, unless the need
           for urgent action to protect the public warrants otherwise.

G) Agencies must be accountable for their administrative enforcement decisions.
      •    In addition to the substantive mandates of 5 U.S.C. §§ 552(a)(l), 555(c) and other
           Administrative Procedure Act provisions, the initiation of investigations and
           enforcement actions should carry the structural protection of requiring approval of an
           agency official who is an Officer of the United States or, if necessitated by good
           cause, his or her designee. Such agency official should condition approval at the
           investigation and enforcement stages on the agency's compliance with Executive
           Order 13892 sections 3 through 9 and Executive Order 13891 sections 3 and 4 as they
           pertain to the matter, among other factors.
      •    Agencies should identify, collect, and periodically make publicly available decisional
           quality and efficiency metrics regarding adjudications under bureaucratic, judicial,
           and split enforcement models (of adjudication), to include, e.g., the number of matters
           that have been pending with the agency over relevant time periods, the number of
           matters disposed by the agency annually, and data on the types of matters before and
           disposed ofby the agency.



cc:        The Assistant to the President for Domestic Policy
           The Assistant to the President for Economic Policy
           The Director of the Office of Management and Budget




                                                   5
